TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00618-CV


Appellant, New Braunfels Aero Service, Inc.// Cross-Appellant,

City of New Braunfels, Texas

v.


Appellee, City of New Braunfels, Texas // Cross-Appellee,
New Braunfels Aero Service, Inc.




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2003-0468C, HONORABLE RONALD G. CARR, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant/cross-appellee New Braunfels Aero Service, Inc., and appellee/cross-
appellant City of New Braunfels, are negotiating a settlement agreement and have filed a joint
motion to temporarily stay this appeal.  We grant the motion and abate this appeal until further order
of this Court.
 
 __________________________________________
	W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Abated
Filed:   July 17, 2007